DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I (a smoking article, claims 1-12) and Species-a (indicator having a centroid that overlies the crush region) in the reply filed on 7-22-21 is acknowledged. Because applicant did not indicate that the election was made with or without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 13-16 (Invention II) and Species-b-c-d-e are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, respectively. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, the antecedent of “liquid” in line 8 is not clearly defined. Does this refer to the liquid in the capsule (previously recited in claim 1) or to a different liquid? Clarification is respectively requested.
 
Claim 1 is indefinite in that it is not clear if the tipping wrapper is part of the filter element or separate therefrom. Claim 1 recites a filter element connects to a rod element using a tipping wrapper (Lns2-3) and then recites in lines 5-12 that the tipping wrapper may be part of the filter element.

Claim 2, “the predefined crush region” (Ln3) lacks antecedent basis.

Claim 2 is indefinite in that is not clear if the length in line 2 is the same as or different from the length reference in lines 4-5 (and in claim 3, lines 2-3; and in claim 4, line 2 and line 3; claim 5, line 2 and line 3) – such that one cannot determine how to define the location of the crushing region.

Claim 3, “the predefined crush region” (Lns1-2) lacks antecedent basis.

Claim 4, “the predefined crush region” (Lns1-2) lacks antecedent basis.
Claim 5, “the predefined crush region” (Lns1-2) lacks antecedent basis.

Claim 7, “the predefined crush region” (Ln2) lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fujita (WO 2014/156839 A1).

Claims 1 and 6, Fujita teaches smoking article CG. Article CG comprises rod element 100 of smokeable material (tobacco) connected to filter element FL-1 by tipping wrapper 101 (see drawings of Fujita; see English machine translation: ¶0016). Filter element FL-1 has a first end for connection to rod element 100 and an opposite, second end for insertion into a mouth of a user – as demonstrated in Figure 1A. Filter element FL-1 comprises liquid-filled directional capsule CA-1. Capsule CA-1 (referred to capsule CA-2 in Figure 6) is directional in that the liquid therein is directed it particular directions (see bent portions 13) upon external force F as shown in Figure 6 (see drawings of Fujita; see English machine translation: ¶s 2, 16, 18, 27). Capsule CA-1 is arranged between the first and second ends of filter element FL-1 (see drawings of Fujita; see English machine translation: ¶16). Capsule CA-1 has predefined rupture regions 13 (see drawings of Fujita; see English machine translation: ¶27) at which capsule CA-1 is designed to break upon application of external force F to release the liquid contained therein (see drawings of Fujita; see English machine translation: ¶s 2, 27). Capsule CA-1 comprises predefined crushing region 11 (see drawings of Fujita; see English machine translation: ¶s 18, 27). An indicator provided at tipping wrapper 101 which indicia – “PUSH”; and, the indicia (i.e. a directional element – claim 6) is “at” tipping wrapper 101 in that it adjacent to tipping wrapper 101. The indicator is identifiable through tipping wrapper 101 in that tipping wrapper 101 is transparent as well as casing 201 (see drawings of Fujita; see English machine translation: ¶27). The identifiable indicator if for indicating a predefined force application region overlying region 11 (i.e., the area above region 11).

Claims 2-5, Fujita teaches that capsule CA-1 extends a length along the filter element from a rupture end of capsule CA-1 to a base end of capsule CA-1, and region 11 is located between region(s) 13 of capsule CA-1 and 60% (claim 2; 35% in claim 3; between 15% and 60% in claim 4; between 15% and 35% in claim 5) of the length of the capsule CA-1 measured from the rupture end of capsule CA-1. See Figures 1A and 6 of Fujita. See Figure 6 of Fujita below (annotations added by examiner):

    PNG
    media_image1.png
    612
    841
    media_image1.png
    Greyscale

Claim 7, the directional-element/indicator has a centroid (center of gravity – the center of the area of region 11) that overlies region 11 of capsule CA-1 (see drawings of Fujita).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/342,358 in view of Fujita. Claims 1-15 of the copending application teach each limitation of claims 1-7 except for the claimed indicator as claimed in claims 1-7 as well as the claimed relationship between the indicator and the rupture region, the crushing, and the application region. However, Fujita teaches these limitations as the discussion of Fujita above demonstrates; and, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in claims 1-15 of the copending application the indicator in Fujita for the benefit of showing the user where to apply force to the capsule. This is a provisional nonstatutory double patenting rejection.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/332,224 in view of Fujita. Claims 1-17 of the copending application teach each limitation of claims 1-7 except for the claimed indicator as claimed in claims 1-7 as well as the claimed relationship between the indicator and the rupture region, the crushing, and the application region. However, Fujita teaches these limitations as the discussion of Fujita above demonstrates; and, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in claims 1-17 of the copending application the indicator in Fujita for the benefit of showing the user where to apply force to the capsule. This is a provisional nonstatutory double patenting rejection.

Art of Record
The following prior art is made of record: WO 2016/050688, EP 2923588, WO 2012156694 and WO 2012156698 demonstrate parts of and/or a complete smoking articles. Note that these patents were recited on the Information Disclosure Statement filed 4-26-19; however, the patents were not provided. Thus, the patents were crossed out on the Information Disclosure Statement and added to the Notice of References Cited – and the references were considered. The following prior art of made of record as teaching a smoking article: Rushforth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.